Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, applicant sets forth that the signal is transmitted using Galvanic communication and biphasic coding.  However, such subject matter is already in claim 1, from which claim 2 depends from, making claim 2 redundant.



Claim Rejections - 35 USC § 103
Claim(s) 1,2,4,5,8,9,21,23,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (2019/0167139) and Roberts et al (2012/0197350) and further in view of Sen (10,998,925, which depends from provisional application 62/671,102, filed May 14, 2018) and Tran (2019/0247650).

1. (Currently Amended) A method monitoring a physiological signal of a patient,
comprising: sensing, from a subcutaneous implant location with an implantable medical device,
a physiological signal of the patient; capturing, by the implantable medical device, the
physiological signal and storing data representing the captured physiological signal to memory
of the implantable medical device (see at least the abstract of Bardy) transmitting, by the
implantable medical device for receipt by a device external of the body of the patient, the data
representing the captured physiological signal via a Galvanic communications link between the
implantable medical device and the device external of the body of the patient (Bardy teaches transmitting data from the implanted device to an external location, see at east figure 9 and ¶54,45. However, Bardy is sent as to using galvanic communication. Roberts teaches galvanic communication, see at least figure 1a and ¶25. It would have been obvious to substitute the galvanic communication of Roberts for the Rf communication of Bardy since galvanic communication is well Known in the art and would allow for communications where Rf was not allowed or would be inefficient)
without modulation and with biphasic coding, wherein body
tissue of the patient serves as a conductive medium for the transmission of the data
representing the captured physiological signal. (Although Roberts teaches galvanic communication, it is silent as to producing it without modulation.  Sen teaches such feature.  With reference to the provisional application 62/671,102, Sen teaches that the human body can be a broadband channel, ¶8, and that a ‘broadband channel will enable transmission of signal through the human body directly…without the need of any modulation, demodulation technique’, ¶11.  It would have been obvious to use the teachings of Sen, in place of the modulated technique of Roberts, since it would produce the predictable result of allowing transmission through the body with less circuitry, and in a more power efficient manner, yielding predictable results.  Further, Bardy and Roberts are silent as to using biphasic coding.  However, at least ¶59 of Tran teaches that the use of biphasic signals can help prevent tissue damage.  Thus, it would have been obvious to use such biphasic signals with the device of Sen and Roberts since it would merely yield predictable results of reducing damage to the patient’s tissue.)

Re the dependent claims, see office action of 11/15/21.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (2019/0167139) and Roberts et al (2012/0197350) and further in view of Sen (10,998,925, which depends from provisional application 62/671,102, filed May 14, 2018) and Tran (2019/0247650), and Besson et al (5,862,803).

3. (CURRENTLY AMENDED) The method of claim 1, wherein
the data representing the captured physiological signal is
transmitted [without modulating the data representing the
captured physiological signal onto a carrier wave] with forward
error correction.  (Bardy is silent as to forward error correction.  However, Besson teaches such in at least col. 17:10-15.  It would have been obvious to use such with the device Bardy and others since it would merely yield predictable results, such as reduced errors in transmission)





Applicant has designated claims 6,7,10-20,22,24-29,31-45 as being WITHDRAWN.  However, claims should only be designated as WITHDRAWN if they are non-elected claims resulting from a restriction requirement from the examiner.  No restriction requirement has been made in this application.  Thus, the WITHDRAWN claims should be designated as CANCELLED.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792